UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7206



KEVIN JAMISON,

                 Plaintiff - Appellant,

          v.


NFN WHITTLETON, Captain; NFN WALTERS, Officer; NFN HAYWOOD,
Sergeant; EVANS CORRECTIONAL INSTITUTION,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Solomon Blatt, Jr., Senior District
Judge. (9:06-cv-03462-SB)


Submitted:   April 14, 2008                   Decided:   May 6, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Jamison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Jamison appeals the district court’s order denying

his request for reimbursement of the filing fee paid for his 42

U.S.C. § 1983 (2000) complaint.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   Jamison v. Whittleton, No. 9:06-cv-

03462-SB (D.S.C. July 20, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 2 -